Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not clearly disclose “A successive cancellation list hardware decoder for polar codes, wherein the decoder comprises  a sorter module configured to perform a path pruning by choosing L paths with smallest path metrics out of 2L candidate paths as surviving candidate paths, wherein the sorter module is further configured to perform a sorting operation after the path pruning  to sort the L surviving candidate paths according to path indexes of the L surviving candidate paths. before the path  wherein the sorted L surviving candidate paths are split from other at least one multiplexer bank], wherein each of the at least one multiplexer bank includes exactly L multiplexers, and each of the multiplexers is a (L/2+1)-to-1 multiplexer that takes predetermined L/2+1 paths out of the sorted L surviving candidate paths as input; and the at least one multiplexer bank is configured to perform copying operations of contents of dedicated storage elements, wherein the contents of the dedicated storage elements are intermediate Log-Likelihood Ratio values, decoded bits, partial-sums, and pointer registers for each path after the path pruning according to path indexes of the sorted L surviving candidate paths” as recited in claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111